Name: The Schengen acquis - Decision of the Executive Committee of 21 November 1994 on the acquisition of common entry and exit stamps (SCH/Com-ex (94) 16 rev.)
 Type: Decision
 Subject Matter: international affairs;  information and information processing;  taxation
 Date Published: 2000-09-22

 Avis juridique important|41994D0016The Schengen acquis - Decision of the Executive Committee of 21 November 1994 on the acquisition of common entry and exit stamps (SCH/Com-ex (94) 16 rev.) Official Journal L 239 , 22/09/2000 P. 0166 - 0167DECISION OF THE EXECUTIVE COMMITTEEof 21 November 1994on the acquisition of common entry and exit stamps(SCH/Com-ex (94)16 rev.)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 6 of the abovementioned Convention,Takes note of and approves document SCH/I-Front (94)43 andHAS DECIDED AS FOLLOWS:The acquisition of common entry and exit stamps by the Contracting Parties shall take place in accordance with the principles laid down in document SCH/Gem-handb (93)15(1).Heidelberg, 21 November 1994.The ChairmanBernd Schmidbauer(1) Confidential document. See SCH/Com-ex (98)17.ACQUISITION OF COMMON ENTRY AND EXIT STAMPSSCH/I-Front (94)43The Contracting Parties shall take the specifications for manufacturing common entry and exit stamps, dated 17 September 1993 (SCH/Gem-handb (93)15), as the basis for the acquisition of stamps certifying entry and exit through the external borders to Schengen territory. These specifications specifically provide that two-colour ink stamps be used.By way of exception, common entry and exit stamps employing a single colour which have already been manufactured and distributed to the border authorities may be used until they are due to be replaced. The replacement stamps must in any event be two-coloured.